Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


  JACQUELYNN LEBRON, on behalf of herself
  and others similarly situated,

         Plaintiff,

         v.

  A ABILITY ADVOCATE – PAUL K. SCHRIER, PLLC,
  d/b/a SCHRIER LAW GROUP,
  A ABILITY ADVOCATE – PAUL K. SCHRIER P.A.,
  d/b/a SCHRIER LAW GROUP, and
  PAUL K. SCHRIER, individually,

        Defendants.
  ___________________________________________________/

                                            COMPLAINT

         1.      Plaintiff, JACQUELYNN LEBRON (hereinafter referred to as “LEBRON” and

  “Plaintiff”), is an individual residing in Broward County, Florida.

         2.      Defendants, A ABILITY ADVOCATE – PAUL K. SCHRIER, PLLC, a Florida

  Limited Liability Company, A ABILITY ADVOCATE – PAUL K. SCHRIER P.A., a Florida

  Corporation, both d/b/a SCHRIER LAW GROUP, and PAUL K. SCHRIER, individually

  (hereinafter collectively referred to as “Defendants”), have at all times material to this Complaint

  owned and operated a personal injury law firm specializing in, inter alia, automobile & trucking

  accidents, slip & fall injuries, medical malpractice, wrongful death, pool injuries, homeowners’

  insurance claims, products liability, and workplace injuries, located at 11098 Biscayne Boulevard,

  Suite 208, Miami, Florida 33161 in Miami-Dade County, within the jurisdiction of this Court.

         3.      At all times material to this Complaint, Defendant, PAUL K. SCHRIER, has owned

  and managed A ABILITY ADVOCATE – PAUL K. SCHRIER, PLLC and A ABILITY
                                                   1
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 2 of 11




  ADVOCATE – PAUL K. SCHRIER P.A., both d/b/a SCHRIER LAW GROUP, and PAUL K.

  SCHRIER has regularly exercised the authority to hire and fire employees including Plaintiff,

  determined the manner in which Plaintiff and other employees were compensated, determined how

  Plaintiff and other employees’ hours worked were tracked or recorded, set the rates of pay of

  Plaintiff and other employees, and/or controlled the finances and day-to-day management

  operations of A ABILITY ADVOCATE – PAUL K. SCHRIER, PLLC and A ABILITY

  ADVOCATE – PAUL K. SCHRIER P.A., d/b/a SCHRIER LAW GROUP. By virtue of such

  control and authority, PAUL K. SCHRIER has been an employer of Plaintiff and the other

  employees of A ABILITY ADVOCATE – PAUL K. SCHRIER, PLLC A ABILITY ADVOCATE

  – PAUL K. SCHRIER P.A., both d/b/a SCHRIER LAW GROUP, similarly situated to Plaintiff as

  defined by the FLSA, 29 U.S.C. §203(d).

           4.    LEBRON brings this action on behalf of herself 1 and other current and former

  hourly, non-exempt employees of Defendants similarly situated to Plaintiff who have worked in

  Defendants’ law firm, however variously titled, for unpaid overtime wages, liquidated damages,

  and the costs and reasonable attorneys’ fees of this action under the provisions of the FLSA, 29

  U.S.C. §216(b).

           5.    At all times material to this Complaint, LEBRON was an employee of Defendants,

  A ABILITY ADVOCATE – PAUL K. SCHRIER, PLLC and A ABILITY ADVOCATE – PAUL

  K. SCHRIER P.A., both d/b/a SCHRIER LAW GROUP, and PAUL K. SCHRIER, within the

  meaning of the FLSA, 29 U.S.C. §203(e)(1).

           6.    At all times material to this Complaint, Defendants, A ABILITY ADVOCATE –

  PAUL K. SCHRIER, PLLC and A ABILITY ADVOCATE – PAUL K. SCHRIER P.A., both d/b/a



  1
      Attached hereto is a signed Consent to Join of JACQUELYNN LEBRON.
                                                 2
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 3 of 11




  SCHRIER LAW GROUP, and PAUL K. SCHRIER, were employers or a joint employer of

  LEBRON within the meaning of the FLSA, 29 U.S.C. §203(d).

         7.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 29 U.S.C. §1337

  and a substantial part of the events giving rise to this action occurred within the jurisdiction of the

  United States District Court for the Southern District of Florida, Miami Division.

         8.      At all times material to this Complaint including but not necessarily limited to

  during the years of 2018, 2019, 2020, and 2021, A ABILITY ADVOCATE – PAUL K. SCHRIER,

  PLLC and A ABILITY ADVOCATE – PAUL K. SCHRIER P.A., both d/b/a SCHRIER LAW

  GROUP, employed two (2) or more employees who have regularly sold, handled, or otherwise

  worked on goods and/or materials that had been moved in or produced for commerce. In this

  regard, LEBRON alleges based upon information and belief, and subject to discovery, that at all

  times material to this Complaint including during the years 2018, 2019, 2020, and 2021, A

  ABILITY ADVOCATE – PAUL K. SCHRIER, PLLC and A ABILITY ADVOCATE – PAUL

  K. SCHRIER P.A., both d/b/a SCHRIER LAW GROUP, employed two (2) or more employees

  who, inter alia, regularly: (a) regularly handled and worked on office equipment—including but

  not limited to computers, photocopier/scanner, printers, telephones—that were goods and/or

  materials moved in or produced for commerce; (b) regularly handled and worked with commercial

  office supplies—including but not limited to paper, pens, and UPS, FedEx, and United States

  Postal Service shipping materials—that were goods and/or materials moved in or produced for

  commerce; and (c) regularly communicated with and transacted business across State lines,

  including but not limited to, with clients and insurance companies outside of the State of Florida

  in States such as California, Georgia, and Texas.




                                                    3
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 4 of 11




         9.      Based upon information and belief, the annual gross sales volume of A ABILITY

  ADVOCATE – PAUL K. SCHRIER, PLLC and A ABILITY ADVOCATE – PAUL K. SCHRIER

  P.A., both d/b/a SCHRIER LAW GROUP, was in excess of $500,000.00 per annum at all times

  material to this Complaint, including but not necessarily limited to during the years of 2018, 2019,

  2020, and 2021.

         10.     At all times material to this Complaint, including but not necessarily limited to

  during the years of 2018, 2019, 2020, and 2021, A ABILITY ADVOCATE – PAUL K. SCHRIER,

  PLLC and A ABILITY ADVOCATE – PAUL K. SCHRIER P.A., both d/b/a SCHRIER LAW

  GROUP, has constituted an enterprise engaged in interstate commerce or in the production of

  goods for commerce as defined by the FLSA, 29 U.S.C. §203(s).

         11.     During the three (3) year statute of limitations period between August 2018 and

  August 2021, LEBRON’s primary duties as a paralegal for Defendants consisted of the following

  non-exempt tasks under the supervision of attorneys at A ABILITY ADVOCATE – PAUL K.

  SCHRIER, PLLC and A ABILITY ADVOCATE – PAUL K. SCHRIER P.A., both d/b/a

  SCHRIER LAW GROUP, including, for example, David S. Kuczenski, Esquire: (a) scheduling

  hearings, depositions, and mediations for cases within Defendants’ PIP department; (b)

  calendaring motions and processing mail—including but not limited to, pleadings from other law

  firms’ attorneys and the Courts—and sending out mail for Defendants’ clients and cases; and (c)

  answering and handling telephone calls with Defendants’ clients.

         12.     At all times material to this Complaint between August 2018 and August 2021,

  LEBRON was herself individually engaged in interstate commerce as a paralegal working for

  Defendants within the meaning of the FLSA, 29 U.S.C. §207(a)(1), because, inter alia, Plaintiff:

  (a) regularly performed work on PIP cases for Defendants’ law firm that involved interstate


                                                   4
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 5 of 11




  insurance policies; and (b) communicated via telephone and/or electronically with individuals

  outside of Florida for Defendants’ cases including—for example but not limited to—to the States

  of Texas and Alabama in carrying out her paralegal duties for Defendants’ PIP cases.

         13.     The additional persons who may become Plaintiffs in this action are Defendants’

  current and former paralegals in Defendants’ law firm, however variously titled, who have worked

  for Defendants in one or more weeks between August 2018 and the present without being paid

  time and one-half wages for all of their actual hours worked in excess of Forty (40) hours per week

  for Defendants.

         14.     The primary job duties performed by LEBRON and the other similarly situated

  paralegals, however variously titled, for Defendants between approximately August 2018 and the

  present did not involve the exercise of independent judgment nor were their primary duties

  administrative tasks that involved exercising discretion for Defendants’ general business

  operations.

         15.     Likewise, the primary duties and work performed by LEBRON and the other

  similarly situated paralegals, however variously titled, for Defendants between approximately

  August 2018 and the present have required little skill and no capital investment, as these duties did

  not substantially include managerial responsibilities or the exercise of independent judgment with

  respect to matters of significance in the operation of Defendants’ administration or production

  operations.

         16.     Instead, LEBRON and the other similarly situated paralegals, however variously

  titled, have devoted the majority of their working time for Defendants within the three (3) year

  statute of limitations period between approximately August 2018 and the present to performing




                                                   5
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 6 of 11




  clerical and ministerial and clerical tasks in Defendants’ personal injury law practice subject to a

  Florida-bar licensed attorney’s oversight and supervision.

         17.     Finally, the primary duties of LEBRON and the other similarly situated paralegals,

  however variously titled, for Defendants during the three (3) year statute of limitations period

  between approximately August 2018 and the present was not management of any department(s)

  or job sites of Defendants’ personal injury law firm, and Plaintiff and the other paralegals, however

  variously titled, had no authority for and did not regularly interview, hire, discipline, or fire

  employees of Defendants’ law firm

         18.     During the three (3) year statute of limitations period between August 2018 and

  August 2021, LEBRON regularly worked as a non-exempt paralegal for Defendants

  approximately five (5) days per week with regular start times between approximately 8:00 to 8:30

  a.m. and stop times that ranged between approximately 5:30 p.m. to 6:30 p.m. and as late as

  approximately 7:15 p.m., regularly working an average of between approximately Forty-Five (45)

  to Fifty (50) hours per week in numerous work weeks within the statute of limitations period.

         19.     Likewise, the other employees of Defendants who are similarly situated to

  LEBRON have regularly worked as non-exempt paralegals in Defendants’ law firm, however

  variously titled, in excess of Forty (40) hours in one or more work weeks for Defendants within

  the three (3) year statute of limitations period between August 2018 and the present.

         20.     However, Defendants have failed to pay time and one-half wages for the overtime

  hours worked by LEBRON and the other similarly situated non-exempt paralegals in Defendants’

  law firm, however variously titled, for all of their actual overtime hours worked during multiple

  work weeks within the three (3) year statute of limitations period between August 2018 and the

  present as a result of inter alia, Plaintiff and the other similarly situated employees being paid a


                                                   6
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 7 of 11




  salary for Forty (40) hours per week without time and one-wages for each and every hour worked

  in excess of 40 hours per week as required by the FLSA, 29 U.S.C. §207.

         21.      Subject to discovery, based upon Defendants paying LEBRON average gross

  weekly wages of approximately $769.23 per week for Forty (40) hours of work per week between

  August 2018 and August 2021 and Plaintiff being owed an average of between approximately Five

  (5) and Ten (10) uncompensated overtime hours per week from Defendants during a total of

  approximately One Hundred and Thirty-Two (132) work weeks within statute of limitations

  period, if Plaintiff’s unpaid overtime wages are found to be due and owing at the time and one-

  half rate of $28.85/hour [$769.23/40 hours = $19.23/hour x 1.5 = $28.85/hour], Plaintiff’s unpaid

  overtime wages total $28,557.56 [($28.85/hour x 5 OT hours/week x 66 weeks = $9,519.22) +

  ($28.85/hour x 10 OT hours/week x 66 weeks = $19,038.44) = $28,557.56], whereas if Defendants

  were to be able to demonstrate that the FLSA’s “fluctuating workweek method,” 29 C.F.R.

  §778.114, governs the calculation of Plaintiff’s unpaid overtime wages on a half-time basis at the

  rates of $7.69/hour and $8.55/hour [$769.23/45 hours = $17.09/2 = $8.55/hour/$769.23/50 hours

  = $15.38/2 = $7.69/hour], Plaintiff’s unpaid overtime wages total $7,897.43 [($8.55/hour x 5 OT

  hours/week x 66 weeks = $2,820.51) + ($7.69/hour x 10 OT hours/week x 66 weeks = $5,076.92)

  = $7,897.43].

         22.      Based upon information and belief, Defendants have failed to maintain

  contemporaneous or accurate records of all of the actual start times, stop times, number of hours

  worked each day, and total hours actually worked each week by LEBRON and other similarly

  situated non-exempt paralegals in Defendants’ law firm, however variously titled, during each

  week between approximately August 2018 and the present as required by the FLSA, 29 C.F.R.

  §516.2(a)(7).


                                                  7
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 8 of 11




         23.     At all times material to this Complaint, Defendants had knowledge of the hours

  worked in excess of Forty (40) hours per week by LEBRON and other similarly situated non-

  exempt paralegals in Defendants’ law firm, however variously titled, during each week between

  August 2018 and the present but Defendants have willfully failed to compensate Plaintiff and the

  other similarly situated employees for all of their actual overtime hours worked for Defendants,

  instead accepting the benefits of the work performed by LEBRON and other employees without

  the overtime compensation required by the FLSA, 29 U.S.C. §207.

         24.     The complete records reflecting the compensation paid by Defendants to LEBRON

  and the other similarly situated non-exempt paralegals in Defendants’ law firm, however variously

  titled, at any location between August 2018 and the present are in the possession, custody, and/or

  control of Defendants.

                                 COUNT I
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         25.     Plaintiff, JACQUELYNN LEBRON, readopts and realleges the allegations

  contained in Paragraphs 1 through 24 above.

         26.     LEBRON is entitled to be paid time and one-half of her applicable regular rates of

  pay for each hour she worked for Defendants as a non-exempt employee in excess of Forty (40)

  hours per work week during the three (3) year statute of limitations period between August 2018

  and August 2021.

         27.     All similarly situated non-exempt paralegals in Defendants’ law firm, however

  variously titled, of Defendants are also entitled to be paid time and one-half of their applicable

  regular rates of pay for each and every overtime hour they worked for Defendants at any location

  but were not properly compensated for working on Defendants’ behalf during any work weeks

  within the three (3) year statute of limitations period between August 2018 and the present.

                                                  8
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 9 of 11




         28.     Defendants knowingly and willfully failed to pay LEBRON and other non-exempt

  paralegals in Defendants’ law firm, however variously titled, similarly situated to her at time and

  one-half of their applicable regular rates of pay for all hours worked for Defendants in excess of

  Forty (40) per week between August 2018 and the present.

         29.     At all times material to this Complaint, Defendants had constructive and actual

  notice that Defendants’ compensation practices did not provide LEBRON and other non-exempt

  paralegals in Defendants’ law firm, however variously titled, with time and one-half wages for all

  of their actual overtime hours worked between August 2018 and the present based upon, inter alia,

  Defendants knowingly failing to pay time and one-half wages for all of the actual hours worked in

  excess of Forty (40) hours per week by Plaintiff and other similarly situated employees.

         30.     By reason of the said intentional, willful and unlawful acts of Defendants, all

  Plaintiffs (the named Plaintiff LEBRON and those similarly situated to her) have suffered damages

  plus incurring costs and reasonable attorneys’ fees.

         31.     Based upon information and belief, at all times material to this Complaint,

  Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

  of the actual overtime hours worked by LEBRON and other non-exempt paralegals in Defendants’

  law firm, however variously titled, as a result of which Plaintiff and those similarly situated to her

  are entitled to the recovery of liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

         32.     LEBRON has retained the undersigned counsel to represent her in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

  attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

         33.     Plaintiff demands a jury trial.

         WHEREFORE, Plaintiff, JACQUELYNN LEBRON, and any current or former


                                                    9
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 10 of 11




   employees similarly situated to her who join this action as Opt-In Plaintiffs, demand judgment

   against Defendants, jointly and severally, A ABILITY ADVOCATE – PAUL K. SCHRIER,

   PLLC, A ABILITY ADVOCATE – PAUL K. SCHRIER P.A., both d/b/a SCHRIER LAW

   GROUP, and PAUL K. SCHRIER, for the payment of all unpaid overtime compensation,

   liquidated damages, reasonable attorneys’ fees and costs of suit, and for all proper relief including

   prejudgment interest.

                                       JURY TRIAL DEMAND

          Plaintiff demands trial by jury on all issues so triable.


   Dated: August 25, 2021                        Respectfully submitted,


                                         By:     KEITH M. STERN
                                                 Keith M. Stern, Esquire
                                                 Florida Bar No. 321000
                                                 E-mail: employlaw@keithstern.com
                                                 LAW OFFICE OF KEITH M. STERN, P.A.
                                                 80 S.W. 8th Street, Suite 2000
                                                 Miami, Florida 33130
                                                 Telephone: (305) 901-1379
                                                 Fax: (561) 288-9031
                                                 Attorneys for Plaintiff




                                                    10
Case 1:21-cv-23078-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 11 of 11
